NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 29, 2018* 
                                 Decided June 4, 2018 
                                             
                                         Before 
 
                         FRANK H. EASTERBROOK, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
                          
                         AMY C. BARRETT, Circuit Judge 
 
No. 17‐2891 
 
RICKY N. ALEXANDER,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                          Court for the Western District of Wisconsin. 
                                                     
      v.                                            No. 14‐cv‐849 
                                                     
RICHARD A. RASMUSSEN, et al.,                       James D. Peterson, 
      Defendants‐Appellees.                         Chief Judge. 

                                       O R D E R 

        Ricky Alexander, a Wisconsin prisoner, sued prison officials for violating his 
rights to due process and equal protection while investigating and disciplining him 
after he battered another inmate. The district court dismissed his due process claim at 
screening. It later entered summary judgment for prison officials on the equal 
protection claim after they showed that Alexander failed to exhaust his administrative 
remedies. We affirm the judgment because Alexander received all of the process that he 
was due and did not exhaust his administrative remedies on his equal protection claim. 

                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐2891                                                                        Page 2 
 
        Alexander and another inmate, Benjamin Kamedulski, brawled in February 2013; 
their written accounts of who provoked whom differ. According to Alexander, after he 
received a haircut, Kamedulski warned Alexander that he (Kamedulski) would hurt 
Alexander if he got any hair on Kamedulski. While holding a chair, Alexander then 
walked past Kamedulski, who grabbed and choked Alexander. Fearing for his life, 
Alexander struck back. Kamedulski’s story was different: When Alexander approached 
him with hair all over his shirt, he told Alexander to stop. Alexander nevertheless came 
closer, though. Kamedulski repeated his warning, and he added that if Alexander got 
hair on him, he would hurt Alexander. Alexander then deliberately rubbed hair 
clippings on Kamedulski, who tried to push Alexander away. They both ended up on 
the floor, with Alexander beating Kamedulski.   
        A correctional officer investigated the incident. He found Kamedulski with 
significant injuries to his face, consistent with being a victim of battery. (Alexander 
himself submitted evidence of Kamedulski’s injuries: a broken jaw and fractures of the 
cheek bone, eye socket, and temple plate.) The officer placed Alexander in temporary 
lockup, examined Alexander’s hands, and noticed that some of his knuckles were 
swollen. He opined in a prehearing report that it was “more likely than not” that 
Alexander battered Kamedulski. 
        About a month later, Lieutenant Richard Rasmussen held a hearing and found 
Alexander guilty of battery. He was ordered to spend 240 days in restrictive housing 
and to pay for Kamedulski’s medical bills. Rasmussen referred Alexander to the 
Program Review Committee, which ultimately led to his transfer to a more secure 
facility. Alexander did not lose any good‐time credit, however, nor did the prison alter 
the rate at which he accrued credit. 
        Alexander filed five grievances challenging the disciplinary process. The first 
four did not mention race discrimination. The fifth came a year and a half after the 
disciplinary ruling. In it, Alexander, who is African American, wrote that prison 
officials violated his “right to equal protection of law and racial discrimination.” He 
complained that they charged him, “the African American inmate … with battery and 
failed to charge the white Caucasian inmate … with any disciplinary action, although 
the white inmate initiated the altercation.” The prison rejected all of the grievances.   
       This lawsuit for violations of due process and equal protection came next. 
Alexander argued that the investigating officer violated his due process rights by not 
including in his prehearing report Alexander’s or Kamedulski’s written statements. 
(Alexander thought, incorrectly, that Kamedulski had admitted to being the first 
aggressor.) The district court dismissed the complaint, reasoning that Alexander 
No. 17‐2891                                                                        Page 3 
 
received the process that he was due and insufficiently pleaded a violation of equal 
protection. The court later agreed to reinstate the discrimination claim as adequately 
pleaded but agreed with the defendants that Alexander had failed to exhaust his 
administrative remedies on that claim, resulting in the entry of summary judgment 
against him.   
        On appeal, Alexander attacks the district judge’s dismissal of his due process 
claim, but we are not persuaded. We assume for purposes of argument that the prison 
deprived him of protected liberty or property interests by placing him in segregation 
and ordering restitution. The placement in segregation altered his conditions of 
confinement, not the duration. A suit challenging conditions of confinement is possible 
under 42 U.S.C. § 1983 for a due‐process violation, as distinct from a habeas corpus 
petition under 28 U.S.C. § 2254, which would be required if his discipline had included 
the loss of good‐time credits. See Wolff v. McDonnell, 418 U.S. 539, 554 (1974). Due 
process would entitle Alexander to advance notice of the charge against him, a hearing 
before an impartial decision maker, a chance to present evidence, and an explanation of 
the ruling against him, Scruggs v. Jordan, 485 F.3d 934, 939 (7th Cir. 2007), as well as   
“some evidence” supporting the decision. Superintendent v. Hill, 472 U.S. 445, 455 (1985). 
Alexander contends that he was denied due process because his and Kamedulski’s 
statements were excluded from the prehearing report. But he points to no exculpatory 
information in those statements that was not available to him at the hearing. See 
Donelson v. Pfister, 811 F.3d 911, 917–18 (7th Cir. 2016) (concluding that prison officials 
need not allow irrelevant, repetitive, or unnecessary evidence). Alexander was present 
at the hearing and could offer his own statement at the hearing itself. And Kamedulski’s 
statement was not exculpatory. Although Alexander thinks that Kamedulski admitted 
in his statement that he, not Alexander, was the aggressor, he did not. Exclusion of 
Kamedulski’s statement was harmless. See id.   
        Alexander also challenges the district judge’s conclusion that he did not exhaust 
his administrative remedies as required by 42 U.S.C. § 1997e(a) on his race‐
discrimination claim for denial of equal protection of the laws. He first argues that 
Wisconsin prohibits him from filing a grievance about a disciplinary decision. But the 
text of the Wisconsin Administrative Code contradicts his argument. It provides a two‐
step process for asserting a challenge to a disciplinary decision. First, within 10 days of 
receiving the decision an inmate may appeal it to the warden. WIS. ADM. CODE DOC 
§ 303.82(1). Second, if not satisfied with the result of the appeal, the inmate has 14 days 
to grieve the disciplinary ruling through the Inmate Complaint Review System. WIS. 
ADM. CODE DOC § 310.06(2)(b), 07. Because Alexander took 18 months to initiate his 
race‐discrimination grievance, he did not timely exhaust these remedies. 
No. 17‐2891                                                                            Page 4 
 
       Recognizing that he did not timely exhaust his administrative remedies, 
Alexander offers two reasons that we should excuse his failure. First, he asserts that the 
hearing examiner told him only about the right to appeal to the warden, not the 
additional right to grieve through the Inmate Complaint Review System. Prison officials 
may not actively mislead a prisoner about completing an exhaustion requirement. 
Swisher v. Porter Cty. Sheriff’s Dept., 769 F.3d 553, 555 (7th Cir. 2014). But Alexander 
offers no evidence that the examiner lied to him and told him that filing a grievance was 
unnecessary. Nor does he assert that he had never received information from the prison 
about the Inmate Complaint Review System. This argument does not justify the failure 
to exhaust administrative remedies. 
       Second, Alexander argues that he is excused from timely exhausting 
administrative remedies because, he says, he did not learn until 18 months after the 
disciplinary ruling that the prison had not punished Kamedulski; once he learned of the 
disparate treatment, he filed his grievance. Although an inmate can be excused from an 
exhaustion requirement when events make it impossible to comply, see Hurst v. Hantke, 
634 F.3d 409, 412 (7th Cir. 2011), Wisconsin requires that prisoners show “good cause” 
to prison officials for a late grievance, WIS. ADM. CODE DOC § 310.07(2). And here, 
Alexander did not provide to those officials any reason for filing his grievance more 
than a year and a half after his disciplinary hearing. The reason that he raises now he 
pressed for the first time in the district court, but that was too late; he was required to 
provide the explanation to the officials processing grievances. King v. McCarty, 781 F.3d 
889, 893 (7th Cir. 2015) (noting that a prisoner must complete the grievance process 
even if he expects it to be futile). Moreover, Alexander has not supported this excuse 
with a sworn statement. Therefore we have no reason to disagree with the district court 
that Alexander failed to exhaust his administrative remedies. 
                                                                                AFFIRMED.